   Case 5:19-cv-01103-MWF-KK Document 76 Filed 01/27/20 Page 1 of 1 Page ID #:725




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -- GENERAL


Case No.       EDCV 19-1103-MWF(KKx)                                Dated: January 27, 2020

Title:         Friends of Riverside Airport, LLC -v- Department of the Army, et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

               Rita Sanchez                                Amy Diaz
               Courtroom Deputy                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                 ATTORNEYS PRESENT FOR DEFENDANTS:

               Jon K. Wactor                              Timothy A. Colvig
               Peter Ton                                  Leonard J. Nelson, IV
                                                          C. Scott Spear
                                                          AJ Corimski
                                                          Patric J. Foley
                                                          Thomas F. Vandenburg


PROCEEDINGS:               SCHEDULING CONFERENCE

         Case called and counsel make their appearance. The Scheduling Conference held.

      The Court hears from counsel regarding the scheduling of trial and all related dates.
For reasons stated on the record, the Court takes the matter under submitted.

         IT IS SO ORDERED.




                                                                            Initials of Deputy Clerk rs
                                                                                           :14 MIN
